Citation Nr: 1122268	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a service connected cervical spine disability from November 8, 2007 to October 6, 2010 and in excess of 20 percent from October 6, 2010.  

2.  Entitlement to a disability rating in excess of 10 percent for a service connected right knee disability.

3.  Entitlement to a disability rating in excess of 20 percent for a service connected left foot disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge in May 2010, and a transcript of this hearing is of record.

In August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain Social Security Administration (SSA) records and afford the Veteran a new VA examination.  The action specified in the August 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

It appears that the issues of entitlement to service connection for radiculopathy of the bilateral upper extremities and headaches secondary to a service connected of cervical spine (neck) disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), but this is unclear.  In any event, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  If any of these claims are granted, the issue of TDIU should be re-addressed by the RO.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 6, 2010, forward flexion of the cervical spine was greater than 30 degrees and the combined range of motion of the cervical spine was greater than 170 degrees.  After October 6, 2010, forward flexion of the cervical spine was greater than 15 degrees and the Veteran did not have favorable or unfavorable ankylosis of the entire cervical spine.  

2.  The Veteran's right knee disability was not characterized by ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, flexion limited to 60 degrees or less, extension limited to 5 degrees or less, impairment of the tibia and fibula, or genu recurvatum.  

3.  The Veteran's left foot disability is not severe, and the Veteran does not suffer from pronounced flatfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for a service connected cervical spine disability from November 8, 2007 to October 6, 2010 and in excess of 20 percent from October 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2010).

2.  The criteria for entitlement to a disability rating in excess of 10 percent for a service connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5256-5263 (2010).

3.  The criteria for entitlement to a disability rating in excess of 20 percent for a service connected left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5276-5283 (2010).

4.  The criteria for entitlement to total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an increased disability rating for his service connected cervical spine, right knee, and left foot disabilities, as well as entitlement to a total disability rating based on individual unemployability (TDIU)

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Cervical Spine

Entitlement to service connection for the neck was granted in an April 2008 RO decision, effective November 8, 2007.  The Veteran was assigned an initial 10 percent disability rating.  The Veteran appealed.  In a November 2010 rating decision, the RO increased the Veteran's disability rating to 20 percent, effective October 6, 2010.  

The Veteran's cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2010).  

Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; 

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a (2010).

The Veteran has complained in written statements, as well as at his May 2010 hearing, of severe neck pain with limited range of motion, headaches and numbness in his arms and hands.  He has asserted that he is unable to write and that he had to leave his work therapy program in December 2010 because of his cervical spine problems.  

The Veteran was afforded a VA examination in February 2008.  The Veteran complained of headaches secondary to his neck disability, as well as neck pain that is occasionally severe enough that he misses work and mildly impaired range of motion.  However, he denied any impairment in his work or routine daily activities.  

On examination, the Veteran had normal head position and normal lordotic curve.  There is tenderness to palpation over the mid cervical spine, but no trigger points or spasms noted.  The Veteran was able to flex his neck from 0 to 50 out of 45 degrees.  Extension was from 0 to 35 out of 45 degrees, with discomfort.  Right and left lateral flexion were from 0 to 80 out of 80 degrees.  Right and left lateral rotation were from 0 to 30 out of 45 degrees.  The Veteran displayed mild discomfort, but no evidence of weakness or fatigue.  He had normal endurance and coordination during the examination with repeat testing.  There was no evidence that the Veteran's range of motion was additionally limited due to pain or weakness.  A neurologic examination was within normal limits.  The Veteran was diagnosed with musculoligamentous strain of the cervical spine.  

In October 2008, the Veteran had a VA neurology consultation for his chronic neck pain.  An MRI showed only minor degenerative change consistent with the Veteran's age and his neurological examination was normal, providing highly probative evidence against this claim.  The VA neurologist diagnosed the Veteran with chronic neck pain, but noted that "the combination of [the Veteran's] virtually unremarkable C-spine MRI and his normal neurological exam does not allow me to suggest the pathophysiology of his chronic neck pain."

The Veteran was afforded another VA examination in October 2010.  The Veteran complained of pain in his neck and trapezious of an 8/10 severity, as well as tingling in his fingertips and left shoulder and headaches.  He also reported stiffness and subjective limitation of motion.  Range of motion was as follows: flexion from 0 to 30 out of 45 degrees, right lateral flexion from 0 to 40 out of 45 degrees, left lateral flexion from 0 to 30 out of 45 degrees, and right and left lateral rotation from 0 to 60 out of 80 degrees.  On rotation, the Veteran experienced a "stab" in the posterolateral neck on the side to which the head is turned.  X-rays showed degenerative disc disease of the cervical spine.  

Based on the above evidence, the Board finds that a higher disability rating is not warranted for any period on appeal.  Prior to October 2010, forward flexion of the cervical spine was greater than 30 degrees and the combined range of motion of the cervical spine was greater than 170 degrees.  After October 2010, forward flexion of the cervical spine was greater than 15 degrees and the Veteran did not have favorable or unfavorable ankylosis of the entire cervical spine.  

There is no evidence that the Veteran suffers from intervertebral disc syndrome with incapacitating episodes.  

While the Veteran has testified that his neck pain is severe and prevents him from working, the Board finds that these claims of functional loss due to pain are not supported by adequate pathology, or evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The objective medical evidence of record indicates a relatively mild disability that is inconsistent with the Veteran's complaints of debilitating pain.  Additionally, to the extent that the Veteran believes that additional disabilities have resulted from his cervical spine disability, such as headaches and radiculopathy of the upper extremities, entitlement to compensation for these issues has not been addressed by the RO and consequently they are not before the Board at this time.  

Accordingly, entitlement to a disability rating in excess of 10 percent for a service connected cervical spine disability from November 8, 2007 to October 6, 2010 and in excess of 20 percent from October 6, 2010 is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Right Knee

The Veteran is also seeking entitlement to a disability rating in excess of 10 percent for a service connected right knee disability.  He complains of increasing pain on weight bearing.  At his May 2010 Board hearing, the Veteran reported locking and giving way.  

Service connection for a right knee disability was granted in a May 1990 rating decision, and the Veteran was assigned an initial 10 percent disability rating effective December 1989.  The Veteran filed his current claim for an increased rating in November 2007.  The Veteran's right knee disability is rated under Diagnostic Code 5010, which rates traumatic arthritis.  

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis substantiated by X-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

Additionally, diagnostic codes for rating disabilities of the knee include Diagnostic Codes 5256-5263.

Under DC 5260, a non-compensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, and a 20 percent rating is warranted for flexion limited to 30 degrees.  Similarly, under DC 5261, a non-compensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe. Under DC 5258, a 20 percent rating is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. Under DC 5259, under which a 10 percent rating is assigned where there is symptomatic removal of semilunar cartilage.

Other pertinent diagnostic codes provide disability ratings based upon ankylosis of the knee, impairment of the tibia and fibula, and genu recurvatum.  See DCs 5256, 5262, and 5263.

Limitation of motion and instability of the knee are two separate disabilities.  A veteran can be rated separately under limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

The Veteran was afforded a VA examination in February 2008.  At that time, the Veteran reported a right knee injury with an anterior cruciate ligament (ACL) tear and an anterior horn lateral meniscal tear with full thickness grade IV chondromalacia of the medial facet of the patella per a June 2005 MRI.  He reported twice having his ACL repaired, with the most recent surgery occurring in July 2005.  The Veteran complained of occasional difficulty bending the knee, worsening pain, and reduced exercise tolerance.  He also noted some atrophy in the leg and decreased strength.  

On examination, there was no erythema or swelling about the knee, but there was significant quadriceps atrophy.  There was tenderness around the patella, and the Veteran walked with an antalgic gait.  Range of motion was from 0 degrees extension to 110 out of 140 degrees flexion.  The examiner observed evidence of discomfort, as well as some weakness and atrophy due to pain and disuse.  He noted that the Veteran's endurance was somewhat limited, which could impair him when performing physical activities such as walking.  There was no indication of incoordination or fatigability at the examination.  The right knee was stable to stress testing with intact cruciate and collateral ligaments and negative McMurray's test.  The examiner did not indicate that pain, weakness, or atrophy would additionally limit the Veteran's range of motion.  

At an admission interview for a VA substance abuse treatment program in January 2010, the Veteran reported a history of bilateral knee problems, but denied any actual pain, providing evidence against his own claim.  

An April 2010 VA treatment record notes that the Veteran strained his right knee the other day while working and is now complaining of increased pain, swelling, and decreased range of motion.  However, on examination, there was no swelling, atrophy, or instability of the right knee.  The Veteran had full active and passive range of motion, providing more evidence against this claim.  

At an April 8, 2010 Rheumatology clinic, the Veteran complained of right knee pain worsened by prolonged standing and walking.  On examination, trace effusion of the right knee was observed, but his knee was not warm or tender and he had full range of motion, providing more evidence against this claim.  There was no deformity or bony changes.  

Later, on April 21, 2010, the Veteran sought treatment at a VA rheumatology clinic for worsening right knee pain aggravated by walking or weight-bearing.  He reported that he can only walk less than two blocks.  He also complained of giving way, but no locking.  The Veteran had a somewhat antalgic gait, avoiding putting weight on the right knee.  On examination, his knee was not warm and had no effusion.  There was tenderness to palpation along the lateral and posterior parts of the knee.  However, the knee was stable and McMurray's test was negative.  Isometric extension was painless, but isometric flexion reproduced pain in the posterior part of his right knee.  Flexion of his right hip and right knee was somewhat weak, but that weakness was not consistent during the examination.  There was no wasting of his quadriceps muscle.  Sensation to light touch and pinprick was normal.  The examiner concluded that the cause of the Veteran's knee pain was unclear.  Despite the Veteran's complaints, "his exam was very benign with the exception of painful isometric flexion.  This raises the possibility of tendinitis as the cause of his symptoms.  His knee is stable, not warm, and had no effusion.  Thus, I do not think there is any intrarticular process."

The Board must find that the examiner's statement providers yet more negative, highly probative, evidence against this claim.   

An x-ray taken in April 2010 showed mild degenerative changes.  

A May 2010 VA treatment note records that the Veteran continues to complain of right knee pain with little relief from pain medication or physical therapy and wants to explore surgical options.  On examination, the Veteran had full range of motion with no swelling or atrophy, providing more evidence against this claim. 

In October 2010, the Veteran was afforded another VA examination.  The Veteran complained of right knee pain since service, acerbated by climbing or descending stairs, with occasional giving way.  The Veteran reported that he can walk one-quarter to one half of a mile before he must stop because of knee pain.  He sometimes uses a cane for assistance.  

The examiner noted that the Veteran's gait appeared very mildly left antalgic when he is observed, but smoothed out when he no longer believed he was being watched.  

Such a statement from the examiner undermines all of the Veteran's claims before the Board, clearly indicating to the Board the examiner's belief that the Veteran is exaggerating his complaints in order to obtain additional VA compensation. 

The Veteran had range of motion from 0 degrees extension to 120 out of 140 degrees flexion.  The knee was stable to varus and valgus stresses both in maximum extension and in 30 degrees of flexion.  Lachman's, McMurray's, and anterior and posterior drawer tests were all negative.  There was both harsh and fine crepitus between the back of the patella and the underlying femoral condyles throughout range of motion.  There was very scant effusion.  A June 2010 MRI revealed an intact ACL substitution with essentially absent femoral and patellar cartridges in opposition.  There was very scant effusion.  The Veteran was diagnosed with degenerative arthritis of the knee status post ACL repair.  

Based on the above evidence, the Board finds that entitlement to a disability rating in excess of 10 percent is not warranted.  While the Veteran has some limitation of motion of the right knee (even this is unclear), it is insufficient to warrant even a compensable disability rating under DCs 5260 and 5261.  There is no evidence of objective evidence of ankylosis, instability, subluxation, effusion, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage.  

Although the Veteran complains of significant pain and difficulty ambulating, the Veteran's lay testimony is not supported by the objective medical evidence of record.  For example, in April 2010, a VA physician noted that the Veteran's exam "was very benign with the exception of painful isometric flexion."  The Board finds that the objective evidence in this case is more probative and concludes that the Veteran's disability has been appropriately rated as 10 percent disabling under DC 5003 based on radiological evidence of degenerative changes with pain and limitation of motion.  Accordingly, entitlement to a disability rating in excess of 10 percent for any period on appeal is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Left Heel

The Veteran is seeking entitlement to a disability rating in excess of 20 percent for service connected status post left plantar fascial release and scraping of heel spur.  The Veteran has asserted at his hearing and in various written statements of record, that the pain in his left foot is so severe that he is unable to walk on it.  

The Veteran was granted entitlement to service connection for a left foot disability in a May 1990 rating decision and assigned an initial non-compensable disability rating, effective January 1989.  In November 2007, the Veteran filed a claim for an increased disability rating.  In an April 2008 rating decision, the RO granted entitlement to a 10 percent disability rating effective November 2007.  In a May 2009 rating decision, the RO increased the Veteran's disability rating from 10 percent to 20 percent effective November 2007.  The Veteran has appealed.  

The Veteran's left foot disability is rated under Diagnostic Code 5284, which rates other disabilities of the feet.  Under this diagnostic code, a 10 percent evaluation is warranted for a moderate disability. A 20 percent evaluation is warranted for moderately severe disability, and a 30 percent evaluation for severe disability. 

In February 2008, the Veteran was afforded a VA examination of his left foot.  He complained of severe plantar foot pain with a history of plantar fascial release surgery.  He reported that he had difficulty walking properly and standing for long periods of time.  However, he was not using any orthotics or taking any medication.  The Veteran reported that he had been working for the Unites States Postal Service for the past eight years.  

The Veteran was observed to have a slightly antalgic gait, walking on the lateral aspect of his left foot with a reduced stance phase on that foot.  On examination, the Veteran had a normal arch and os calcis with mild ten degree hallux valgus deformity, but otherwise normal toe alignment.  There was significant tenderness over the heel and arch of the foot with withdrawal responses noted, but no erythema or swelling noted.  There was no indication of abnormal weight-bearing and subtalar stress testing was negative.  The Veteran was diagnosed with plantar fasciitis causing significant pain and inability to stand on his foot.  The Veteran was referred for further evaluation and treatment, including orthotics and physical therapy.

A May 2008 VA treatment note shows that the Veteran was seen for complaints of heel pain of many years duration with a diagnosis of plantar fasciitis.  

In May 2009, the Veteran received an orthotics consultation.  The Veteran complained of left heel pain, which he claimed prevented him from walking.  The Veteran had normal longitudinal alignment of the bilateral lower extremities.  On examination, there was no erythema, induration, increased calor, cellulitis, or infection.  He had normal contours of the left leg, ankle, subtalar joint, and forefoot.  The Achilles tendon was normal.  There was no evidence of ankle joint or subtalar instability.  The Veteran had good distal pulses and intact light touch sensation.  The plantar fascia was intact, but the Veteran had some atrophy of the left heel fat pad with pain on palpation and weight-bearing.  There was no defect appreciated at the insertion at the plantar surface of the clacaneus.  A June 2008 x-ray showed no acute fracture or dislocation.  A spur was seen at the posterior aspect of the clacaneus.  The first metatarsalphalangeal joint and the tarsometatarsal joints demonstrated some evidence of narrowing.  The impression was of left heel fat pad atrophy with pain on impact loading during the heel strike in his gait pattern.  Use of a crutch and physical therapy were recommended.  

In October 2009, the Veteran injured himself at work and developed new symptoms, including numbness of the fourth and fifth toes and pain across the dorsum of the foot.  An October 2009 x-ray showed a plantar calcaneal spur and minimal degenerative changes, but no fracture or dislocation.  

October and December 2009 VA treatment notes documents continuing complaints of left foot pain, with the Veteran insisting that he is unable to walk.  No evidence of edema, erythema, muscle atrophy, dislocation, deformity, or scar was noted.  There was tenderness to palpation and flat feet observed.  The assessment was flat feet, plantar calcaneal spur, status post two heel surgeries for plantar fasciitis, and questionable left plantar/digital neuropathy.  

At an admission interview for a VA substance abuse treatment program in early January 2010, the Veteran reported a history of bilateral knee problems, but denied any actual pain.  However, a VA orthopedic treatment record from later in the month shows the Veteran complaining of left foot pain of such severity that he is unable to stand or walk, as well as numbness of the third and fourth toes.  The Veteran asserted that his symptoms were the result of an injury at work and requested a statement that his condition was permanent for use in a worker's compensation claim.  

The Board finds that the Veteran's complaints are not consistent, not only undermining his current claims, but undermining the current disability determinations, let alone higher disability determinations.  Simply stated, it appears clear that the Veteran is exaggerating his complaints of pain.  

On examination, the Veteran had normal lower leg, ankle, subtalar joint, and forefoot clinical alignment.  He is foot also demonstrated normal longitudinal alignment.  There was no evidence of ankle joint or subtalar joint effusion.  There was no crepitation on active or passive range of motion of the left ankle or subtalar joint.  The Veteran had intact distal perfusion and intact skin, without erythema, induration, increased calor, cellulitis, or infection.  Light touch sensation was intact, other than the Veteran's subjective complaints of diminished sensation in the third and fourth toe.  The Achilles tendon was intact.  There was no evidence of ankle or forefoot instability.  The Veteran complained of tenderness to palpation of the left plantar surface and heel, but his plantar fascia was intact.  

The orthopedist reviewed the Veteran's past x-rays, noting that a June 2008 x-ray showed no acute fracture or dislocation.  A spur was seen at the posterior aspect of the clacaneus.  The first metatarsalphalangeal joint and the tarsometatarsal joints demonstrated some evidence of narrowing.  A June 2009 x-ray was felt to show a plantar calcaneal spur, but the orthopedist opined that this was the normal hypertrophy of the calcaneus at the plantar fascia; origin.  Minimal degenerative changes consistent with the Veteran's age were noted.  A January 2010 x-ray showed soft tissue swelling, minimal degenerative changes, and a spur at the posterior aspect of the calcaneus; however, there was no evidence of an acute fracture or dislocation.  Accounting for the difference in technique, there was no significant interval change since October 2009.  

The orthopedist noted the Veteran's subjective history of pain, but observed that based on the clinical examination, there was no objective finding of injury that would require an orthopedic surgical intervention.  He diagnosed the Veteran with chronic complaints of foot pain and concluded that the Veteran was likely to continue to complain of left foot pain given his long history of complaints.  

In January 2010, the Veteran submitted a statement from a nurse practitioner, A.P., who stated that the Veteran has been receiving treatment and is unable to bear weight or work.  

In February 2010, a Dr. H.F. submitted a letter stating that the Veteran is attending physical therapy for foot pain which the Veteran states is work related and superimposed on his service connection left foot injury.  

A February 2010 physical therapy consultation notes the Veteran's complaints of severe left foot pain, aggravated by standing and walking.  On examination, there was tenderness to palpation, with left foot appearing noticeably larger than the right.  The skin appeared to be slightly reddened on the dorsum in a gravity dependent position and flat feet were observed.  

At an April 2010 VA Rheumatology consultation, the Veteran complained of a sharp burning pain in the midfoot and lateral edge of the foot made worse by standing or walking.  He denied any swelling.  His gait was observed to be slightly antalgic.  He had a normal looking plantar arch.  On examination, there was moderate tenderness over his fifth metatarsal phalangeal joint.  While range of motion of the joint was normal, it was very painful.  There was no tenderness to palpation of the midfoot, swelling, or skin discoloration.  Sensation to light touch and pinprick was normal.  The rheumatologist noted that he was unable to come up with an explanation for the Veteran's left foot pain.  Although the Veteran reported marked tenderness over his fifth metatarsalphalangeal joint, there was no local heat or diminished range of motion.  An x-ray did not show any joint space narrowing or erosion.  Additionally, the Veteran had normal sensation to light touch and pinprick, suggesting that the Veteran does not have peripheral neuropathy or Morton's neuroma.  His plantar arch was also normal and his symptoms were not consistent with plantar fasciitis or gout.  

VA physical therapy notes show that the Veteran received some benefit from taping his foot.  

In October 2010, the Veteran was afforded another VA examination.  The Veteran complained of persistent pain in his left foot under the posterior portion of the arch, which is aggravated by standing more than ten minutes.  However, the Veteran reported that after standing, even though his left foot starts to hurt, the pain will mostly be in the Veteran's knee and it is the knee pain that will cause him to sit down, rather than the heel pain.  He reported that this problem had not been treated recently, but that in the past, he had used gel pads and orthotics without much benefit.  

The Veteran's gait was observed to be mildly antalgic, but the examiner noted that it smoothed out when the Veteran no longer believed he was being observed.  On examination, the Veteran's left heel was well-formed.  In stance, it is in neutral to slight valgus.  Unloaded, it could be taken passively to 10 degrees of valgus and 30 degrees varus.  In stance, the medial arch was just clear of the floor.  Unloaded the sole of the heel at the anterior edge of the os calcis is slightly tender to direct pressure.  The ankle dorisflexed both actively and passively to 20 degrees and plantar flexed to 45 degrees.  The midfoot was free with symmetrical motion with the opposite midfoot.  On the heel, there was a very short medial incision, approximately 3cm in length, very well healed, and non-tender.  The Veteran was diagnosed with degenerative arthritis of the foot with plantar fasciitis.  

Based on the above evidence, the Board finds that entitlement to a disability rating in excess of 20 percent is not warranted.  While the Veteran has frequently alleged that his left foot pain is of such severity he is unable to walk and the Board recognizes that his lay statements are competent evidence, the Board finds that the Veteran's subjective complaints are not supported by the objective evidence of record and, in fact, have even been occasionally contradicted by the Veteran's own statements.  

The Board notes that several of the Veteran's treatment providers have noted that they can find no objective evidence of an injury that would account for the Veteran's subjective complaints of pain.  Indeed, the October 2010 VA examiner noted that the Veteran's gait appeared slightly antalgic when observed, but improved when the Veteran no longer thought he was being watched, suggesting that the Veteran was exaggerating his symptoms.  Any findings that the Veteran is unable to walk due to his left foot disability appear to based on the Veteran's own reports, rather than any objective evidence.  Beyond some minimal degenerative changes consistent with the Veteran's age and tenderness to palpation, the Board can find little physical evidence of any disability, let alone one that could be considered "severe."  

Furthermore, as the Board noted, the Veteran himself has undermined his claim, stating as part of a drug rehabilitation intake interview in January 2010, that although he had a history of left foot problems, he was not actually in pain.  At his October 2010 VA, the Veteran reported that although his foot hurt after standing for more than ten minutes, it was really his knee pain that made him want to sit down.  

The Board must find that the inconsistencies between both the objective evidence and the Veteran's own conflicting statements significantly undermine the Veteran's credible and his testimony is accordingly afforded little weight.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Board has also considered whether a higher disability rating could be awarded under another diagnostic code.  The only diagnostic codes under which a disability rating in excess of 20 percent is available are DCs 5276, 5278, and 5283.  As there is no evidence that the Veteran suffers from claw foot or malunion or nonunion of the metatarsal bones, DCs 5278 and 5283 are not for application.  Additionally, while some of the Veteran's service treatment records have diagnosed the Veteran with flatfoot, there is no evidence that this disability has caused the marked pronation, marked inward displacement, and severe spasm of the Achilles tendon on manipulation that would warrant a 30 percent disability rating under DC 5276.  

Accordingly, for all the above reasons, entitlement to a disability rating in excess of 20 percent for service connected left foot disability is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

ExtraSchedular

Finally, the Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  This is the case particularly in light of the credibility determinations made in this case.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran has repeatedly insisted in various statements to the Board as well as at his May 2010 Board hearing that he is unable to work due to the severity of his various disabilities.

However, as the Board has already discussed in the preceding sections of this opinion, the Veteran's subjective complaints have repeatedly been found to be unsupported by the objective medical evidence of record and on more than one occasion inconsistent with other statements made by the Veteran.  The Board agrees with the assessment that the Veteran is exaggerating his complaints. 

Significantly, the Board notes that at a March 2010 assessment for placement in a work rehabilitation program, the Veteran first claimed that he was unable to work due to the severity of his disabilities, but then immediately modified his statement by stating, "I'm still fit, I still exercise ... The less walking I have to do, the better.  I could work at a desk."  

While it is possible that the Veteran was minimizing his symptoms to obtain admission into this program, the fact that the Veteran offers conflicting assessments of his physical abilities based on the particular benefit he hopes to obtain undermines the probative value of all the Veteran's statements concerning the severity of his disability, as well as for other reasons cited above.  The Board finds that the Veteran's testimony is not credible and accordingly it has been afforded little weight.  

The Board also notes that the October 2010 VA examiner offered an opinion as to whether the Veteran's service connected disabilities alone, without consideration of other non-service connected disabilities, render the Veteran unable to find or maintain substantially gainful employment.  He concluded that although the Veteran's lower extremity disabilities would likely preclude him from physical employment, his service connected disabilities alone would not prevent sedentary employment.  Unfortunately, the examiner offered no explanation for this conclusion, and a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered whether a remand for another examination is warranted, but finds that the record as a whole provides highly probative evidence against the Veteran's claim.  

In addition to the evidence discussed above, the record reflects that the Veteran has a thirty year history of substance abuse problems, including alcohol and cocaine abuse not related to service.  According to a January 2010 psychiatric evaluation for admission into a drug rehabilitation program, the Veteran's longest period of abstinence was for two years about five years ago.  It is not unreasonable to conclude that many of the Veteran's employment difficulties stem from his substance abuse, rather than his physical disabilities.  

For all the above reasons, entitlement to TDIU is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2008, prior to the initial unfavorable decision.  This letter informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability rating and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and Social Security Administration (SSA) records.  The Veteran was provided an opportunity to set forth his or her contentions during the May 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in February 2008 and October 2010.  These examinations are based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


